Citation Nr: 0514154	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
appellant testified at a hearing held before a Decision 
Review Officer at the RO.  A transcript of that hearing is of 
record.  

The current record consists of a rebuilt claims file.  The 
appellant's service medical records were sent to the Boston 
RO in October 1984, apparently in connection with an earlier 
claim.  However, the Boston RO has certified twice, in June 
2002 and April 2004, that no records pertaining to the 
appellant, including an earlier claims file, were found at 
that location.  It does not appear that further searches for 
the missing records would be fruitful.  The Board is aware of 
its heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule in cases such as this where the service medical 
records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In May 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.  The RO has 
indicated that claims seeking service connection for cancer 
of the lungs, esophagus, liver and lymph nodes due to 
exposure in service to Agent Orange, filed by the appellant 
in April 2005, are under active consideration.  


FINDING OF FACT

Hypertension was not present in service or manifested within 
one year of the veteran's discharge from service, nor is it 
etiologically related to service.  



CONCLUSION OF LAW

Entitlement to service connection for hypertension is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing it [codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are applicable to 
the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
August 27, 2002.  In that letter, the RO specifically 
informed the appellant of what the evidence must show in 
order to support his claim.  The appellant was also asked to 
inform the RO of any additional evidence or information which 
he though would support his claim, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  The appellant testified that he had been unable 
to obtain private medical records concerning his initial 
diagnosis of and treatment for hypertension in 1974, and the 
representative specifically indicated in the October 2003 
transmittal letter for Dr. Neiterman's letter that the 
appellant would be advised that more specific medical 
evidence would be beneficial to his appeal.  Since more 
specific medical evidence was not subsequently submitted, the 
Board assumes that it is not available at this time.  
Although the veteran has not been afforded a VA examination 
in response to his claim, no such examination is required in 
this case.  In this regard, the Board notes that there is no 
medical evidence documenting the presence of hypertension 
until more than 20 years following the veteran's discharge 
from service and the veteran does not allege that chronic 
hypertension was diagnosed in service or prior to 1974.  
Therefore, in the Board's opinion, the medical evidence of 
record is adequate to decide the claim and there is no 
reasonable possibility that a VA examination would provide 
evidence substantiating the veteran's claim.  Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in September 2003, shortly after 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA letter of August 27, 
2002, and the claim was last adjudicated de novo in May 2004 
after all evidentiary development had been completed.  In 
sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of this claim were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the present case, the service medical records are now 
missing.  However, the appellant has testified that his blood 
pressure was elevated on his discharge medical examination in 
1970, and that he was told that he would either have to wait 
until his blood pressure came down to normal limits or sign a 
waiver certifying that he was in good health.  He admits that 
he signed the waiver because he was anxious to get home.  

The appellant further testified that he had no cause to seek 
medical treatment for his blood pressure after service until 
1974, when he was rejected for a job because of high blood 
pressure.  He indicated that, at that time approximately four 
years after service, he consulted a private physician who is 
now dead and who put him on some sort of medication.  These 
medical records are now unavailable, according to the 
appellant.  

The only other relevant medical evidence submitted by the 
appellant in support of his claim is a letter signed by a 
private physician and dated in September 2003 in which it is 
stated that the physician had been treating the appellant 
since 1994 for his blood pressure and is currently on 
medication.  

Thus, the medical evidence of record initially documents the 
presence of hypertension more than 20 years following the 
veteran's discharge from service.  It appears from the 
veteran's statements that chronic hypertension was initially 
found in 1974, approximately four years following his 
discharge from service.  The veteran has not alleged that he 
was found to have chronic hypertension prior to his discharge 
from service.  Presumably, had hypertension been diagnosed on 
the veteran's discharge examination, he would have sought 
treatment for this disorder prior to 1974.  In addition, the 
appellant has submitted no medical evidence of a nexus 
between his military service and hypertension, although he 
has been specifically requested to submit such evidence.  

In light of the absence of any medical evidence suggesting 
that hypertension was present within one year of the 
veteran's discharge from service and the absence of any 
medical evidence of a nexus between the veteran's current 
hypertension and his military service, the Board must 
conclude that the preponderance of the evidence is against 
the claim. 



							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


